United States Court of Appeals
                            For the Eighth Circuit
                        ___________________________

                                No. 21-3061
                        ___________________________

                            United States of America

                                      Plaintiff - Appellee

                                        v.

                                 Tony B. Thomas

                                    Defendant - Appellant
                                  ____________

                     Appeal from United States District Court
                for the Western District of Missouri - Kansas City
                                 ____________

                            Submitted: April 11, 2022
                              Filed: July 28, 2022
                                 [Unpublished]
                                 ____________

Before SHEPHERD, ERICKSON, and STRAS, Circuit Judges.
                         ____________

PER CURIAM.

      After Tony Thomas violated the conditions of supervised release, the district
court1 varied upward and sentenced him to 24 months in prison. See 18 U.S.C.
§ 3583(e)(3). Although he argues that the sentence is too long, we affirm.

      1
      The Honorable Stephen R. Bough, United States District Judge for the
Western District of Missouri.
       We conclude that the sentence is substantively reasonable. See United States
v. Miller, 557 F.3d 910, 915–16 (8th Cir. 2009) (reviewing the reasonableness of a
revocation sentence for an abuse of discretion). The record establishes that the
district court sufficiently considered the statutory sentencing factors, see 18 U.S.C.
§ 3583(e), and did not rely on an improper factor or commit a clear error of
judgment. See United States v. Larison, 432 F.3d 921, 923–24 (8th Cir. 2006).
Among other things, it considered Thomas’s mental-health problems and professed
desire to change, but simply placed greater weight on his “pattern of noncompliant
behavior” and the “seriousness of [his] offenses.” See United States v. Kocher, 932
F.3d 661, 664 (8th Cir. 2019) (affirming an upward variance for a “recidivist violator
of supervised[-]release conditions” (quotation marks omitted)). Just because
Thomas would have weighed these factors differently does not mean the court
abused its discretion. See United States v. Hall, 825 F.3d 373, 375 (8th Cir. 2016)
(per curiam).

      We accordingly affirm the judgment of the district court.
                     ______________________________




                                         -2-